Inasmuch as the defendant failed to raise any objections to the sufficiency of the plea allocution or to the constitutionality of Penal Law § 70.06 in the court of first instance, he has failed to preserve these issues for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636; People v Rembert, 105 AD2d 717; People v Cates, 104 AD2d 895). Nor is reversal warranted in the interest of justice. There is “no requirement for a ‘uniform mandatory catechism of pleading defendants’ ” (People v Harris, 61 NY2d 9, 16, quoting from People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067), and the record reveals that defendant’s plea was knowingly, intelligently and voluntarily made. Moreover, mandatory sentencing schemes have repeatedly been held constitutional (see, e.g., People v Morse, 62 NY2d 205; People v Johnson, 104 AD2d 1050; People v Vasquez, 104 AD2d 1012; People v Cates, supra). Finally, we perceive no basis for concluding that the bargained-for *712sentence warrants reduction in the interest of justice (People v Cates, supra; People v Kazepis, 101 AD2d 816). Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.